10-1990-ag
         Sabo v. Holder
                                                                                       BIA
                                                                                Schoppert, IJ
                                                                               A099 429 400
                           UNITED STATES COURT OF APPEALS
                               FOR THE SECOND CIRCUIT

                                    SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
     APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
     IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
     ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Daniel Patrick Moynihan
 3       United States Courthouse, 500 Pearl Street, in the City of
 4       New York, on the 4th day of April, two thousand eleven.
 5
 6       PRESENT:
 7                ROSEMARY S. POOLER,
 8                ROBERT D. SACK,
 9                RICHARD C. WESLEY,
10                     Circuit Judges.
11       ______________________________________
12
13       Gejza Sabo,
14                Petitioner,
15
16                        v.                                    10-1990-ag
17                                                              NAC
18       ERIC H. HOLDER, JR.,
19       UNITED STATES ATTORNEY GENERAL,
20                Respondent.
21       ______________________________________
22
23       FOR PETITIONER:               Elyssa N. Williams, New Haven, CT.
24
25       FOR RESPONDENT:               Tony West, Assistant Attorney
26                                     General; Carl H. McIntyre, Jr.,
27                                     Assistant Director; Jacob A.
28                                     Bashyrov, Trial Attorney, Office of
29                                     Immigration Litigation, United
30                                     States Department of Justice,
31                                     Washington, D.C.
 1       UPON DUE CONSIDERATION of this petition for review of a

 2   Board of Immigration Appeals (“BIA”) decision, it is hereby

 3   ORDERED, ADJUDGED, AND DECREED, that the petition for review

 4   is DENIED.

 5       Gejza Sabo, a native and citizen of Slovakia, seeks

 6   review of an April 22, 2010, decision of the BIA affirming

 7   the April 4, 2008, decision of Immigration Judge (“IJ”)

 8   Douglas Schoppert, which denied Sabo’s application for

 9   withholding of removal and relief under the Convention

10   Against Torture (“CAT”).     In re Gejza Sabo, No. A099 429 400

11   (B.I.A. Apr. 22, 2010), aff’g No. A099 429 400 (Immig. Ct.

12   N.Y. City Apr. 4, 2008).    We assume the parties’ familiarity

13   with the underlying facts and procedural history in this

14   case.

15       Under the circumstances of this case, we review both

16   the IJ’s and the BIA’s opinions “for the sake of

17   completeness.”     Zaman v. Mukasey, 514 F.3d 233, 237 (2d Cir.

18   2008).   The applicable standards of review are well-

19   established.     See 8 U.S.C. § 1252(b)(4)(B); see also Corovic

20   v. Mukasey, 519 F.3d 90, 95 (2d Cir. 2008); Bah v. Mukasey,

21   529 F.3d 99, 110 (2d Cir. 2008).    For asylum applications

22   such as this one, governed by the REAL ID Act, the agency


                                     2
 1   may, considering the totality of the circumstances, base a

 2   credibility finding on the plausibility of an asylum

 3   applicant’s account or inconsistencies in his statements

 4   without regard to whether they go “to the heart of the

 5   applicant’s claim.” 8 U.S.C. § 1158(b)(1)(B)(iii).

 6       Contrary to Sabo’s position, substantial evidence

 7   supports the agency’s adverse credibility determination.

 8   The agency reasonably relied on Sabo’s inconsistencies and

 9   implausibilities in Sabo’s testimony and applications in

10   arriving at its decision.   See Xiu Xia Lin v. Mukasey, 534

11   F.3d 162, 166-167 (2d Cir. 2008).   As the IJ noted, Sabo’s

12   original asylum application provided that he was a lifelong

13   Jehovah’s Witness and was married to Marta Ivanova, but he

14   testified that the application was completely false.     That

15   original application described several incidents occurring

16   in Slovakia in 2003 and 2004, but Sabo later admitted that

17   he had been living in the United States since 2000.     With

18   Sabo having admitted to these falsehoods, it was reasonable

19   for the IJ to find him not credible.   See Siewe v. Gonzales,

20   480 F.3d 160, 170 (2d Cir. 2007) (holding that even a single

21   false statement may reasonably “infect the balance of the

22   alien’s uncorroborated or unauthenticated evidence”).     The


                                   3
 1   IJ also reasonably found it implausible that Sabo would

 2   leave his home country over the two relatively minor

 3   incidents listed in his second application, as Sabo himself

 4   testified that the incidents were not serious.   See Wensheng

 5   Yan v. Mukasey, 509 F.3d 63, 67 (2d Cir. 2007) (holding that

 6   this Court will not disturb the inherent implausibility

 7   finding so long as an IJ’s finding is “tethered to record

 8   evidence, and there is nothing else in the record from which

 9   a firm conviction of error could properly be derived”).

10   Given these inconsistencies and implausibilities, the

11   agency’s adverse credibility finding is supported by

12   substantial evidence.   See 8 U.S.C. § 1158(b)(1)(B)(iii);

13   see also Xiu Xia Lin, 534 F.3d at 166, 167 (holding that

14   “[w]e defer . . . to an IJ’s credibility determination

15   unless, from the totality of the circumstances, it is plain

16   that no reasonable fact-finder could make such an adverse

17   credibility ruling”).   Because Sabo’s claims all were based

18   on the same factual predicate, the agency’s adverse

19   credibility determination was a proper basis for the denial

20   of both withholding of removal and CAT relief.   See Paul v.

21   Gonzales, 444 F.3d 148, 156 (2d Cir. 2006).

22       For the foregoing reasons, the petition for review is


                                   4
1   DENIED.   As we have completed our review, the pending motion

2   for a stay of removal in this petition is DISMISSED as moot.

3

4                               FOR THE COURT:
5                               Catherine O’Hagan Wolfe, Clerk
6
7




                                  5